      Case 19-03201-hdh Doc 132 Filed 06/22/21                   Entered 06/23/21 11:38:51   Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.


Signed June 21, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


     In re                                                     Confirmed Chapter 11

     THINK FINANCE, LLC, et al.,1                              Case No. 17-33964-hdh11

                                Debtors.                       (Jointly Administered)
     -------------------------------------------------------

     THE THINK FINANCE LITIGATION
     TRUST,

                                Plaintiff,                     Adv. Case No. 19-03201

     v.

     4H Investco LP, et al.

                               Defendants.




     1
      The Debtors are: Think Finance, LLC (3098), Think Finance SPV, LLC (4522), Financial U,
     LLC (1850), TC Loan Service, LLC (3103), Tailwind Marketing, LLC (1602), TC Administrative
     Services, LLC (4558), and TC Decision Sciences, LLC (8949).


     60536/0001-40222441v4
Case 19-03201-hdh Doc 132 Filed 06/22/21               Entered 06/23/21 11:38:51        Page 2 of 4




      SECOND AGREED AMENDED SCHEDULING/DOCKET CONTROL ORDER

         WHEREAS, Plaintiff and Defendants (the “Parties”) agree that the effective litigation of

this matter requires an extension of the pretrial deadlines and postponement of the trial date; and

         WHEREAS, the Parties have agreed upon the deadlines and trial date set forth in the chart

below, and

         WHEREAS, certain Defendants have sought to consolidate the Parties’ discovery

obligations across similar adversary proceedings through the filing of a Motion to Consolidate for

Discovery [ECF No. 127], which motion, the Parties agree, is not intended to be affected by this

Second Agreed Amended Scheduling/Docket Control Order; and

         WHEREAS, this Court has determined that an extension of the pretrial deadlines and

postponement of the trial date are in the interests of the fair administration of justice and the

efficient use of the Parties’ and the Court’s resources, it is

                  ORDERED that the pretrial deadlines and trial date set forth in the chart below

shall control for the duration of this case, subject to further amendment by agreement of the Parties;

and it is

                  FURTHER ORDERED that any previous Orders establishing procedures or

schedules in this case are hereby supplanted and superseded by this Order.



                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   2
60536/0001-40222441v4
           Case 19-03201-hdh Doc 132 Filed 06/22/21          Entered 06/23/21 11:38:51               Page 3 of 4



             EVENT                         DEADLINE                                          NOTES


Plaintiff’s Expert Designation            June 25, 2021


Defendant’s Expert Designation             July 30, 2021


Plaintiff’s Expert Report(s)             October 29, 2021

Defendants’ Expert Report(s)            November 30, 2021

Discovery Cutoff                         January 28, 2022

Deadline for Dispositive Motions          March 15, 2022

                                                                  Joint Pre-Trial Order is submitted in compliance with Local
                                                                  District Court Rule 16.4. All counsel are responsible for
                                                                  preparing the Joint Pretrial Order, which shall contain the
                                                                  following: (a) a summary of the claims and defenses of each
Joint Pre-Trial Order                     June 24, 2022           party; (b) a statement of stipulated facts; (c) a list of the
                                                                  contested issues of fact; (d) a list of contested issues of law;
                                                                  (e) an estimate of the length of trial; (f) a list of additional
                                                                  matters which would aid in the disposition of the case; and
                                                                  (g) the signature of each attorney (or pro se party).


Pretrial Conference                        July 7, 2022


Proposed Findings of Fact and      Two Weeks Before Docket Call
Conclusion of Law
                                                                  Each exhibit shall be marked with an exhibit label. Except
                                                                  for impeachment documents, all exhibits, along with a list
                                                                  of witnesses to be called, shall be exchanged with opposing
                                                                  counsel (or pro se party) by this date. All exhibits not
W&E Lists and Exchange Exhibits    Two Weeks Before Docket Call   objected to in writing by Docket Call shall be admitted into
                                                                  evidence at trial without further proof, except for objections
                                                                  to relevance. Written objections to exhibits will be taken up
                                                                  either at the beginning or during the course of the actual trial
                                                                  or at any pretrial conference.
                                                                  The Docket Call Date shall be before the Honorable Harlin
                                           July 25, 2022          D. Hale at the United States Bankruptcy Court for the
Docket Call Date                             9:00 a.m.            Northern District of Texas, 1100 Commerce Street, 14th
                                                                  Floor, Courtroom #3, Dallas, TX 75242

Trial Date Set (week of)                  August 1, 2022




                                             ###END OF ORDER###


          60536/0001-40222441v4
Case 19-03201-hdh Doc 132 Filed 06/22/21            Entered 06/23/21 11:38:51        Page 4 of 4


         The foregoing SECOND AGREED AMENDED SCHEDULING/DOCKET CONTROL

ORDER is uploaded with consent of counsel for all Parties to this action:


 /s/ James W. Walker                                /s/ Christopher J. Akin   __________
 James W. Walker (TX Bar No. 20709600)              Christopher J. Akin (TX Bar No. 00793237)
 Cole Schotz P.C.                                   Lynn Pinker Hurst & Schwegmann, LLP
 901 Main Street, Suite 4120                        2100 Ross Avenue, Suite 2700
 Dallas, Texas 75202                                Dallas, Texas 75201
 469-557-9390 Telephone                             214-981-3800 Telephone
 469-533-1587 Facsimile                             214-981-3839 Facsimile
 jwalker@coleschotz.com                             cakin@lynnllp.com

 -and-                                              Counsel for certain Defendants

 Gary H. Leibowitz, Esq.
 (Admitted pro hac vice)                            /s/ John Mark Chevallier ___________
 Cole Schotz P.C.                                   John Mark Chevallier (TX Bar No. 04189170)
 300 East Lombard Street, Suite 1450                McGuire, Craddock & Strother, P.C.
 Baltimore, Maryland 21202                          2501 N. Harwood St., Suite 1800
 410-230-0660 Telephone                             Dallas, Texas 75201
 410-230-0667 Facsimile                             214-954-6800 Telephone
 gleibowitz@coleschotz.com                          214-954-6868 Facsimile
                                                    mchevallier@mcslaw.com
 Counsel for the Think Finance Litigation
 Trust                                              Counsel for certain Defendants


                                                    /s/ Martyn B. Hill         ___________
                                                    Martyn B. Hill (TX Bar No. 09647460)
                                                    Pagel, Davis & Hill
                                                    1415 Louisiana St., 22nd Floor
                                                    Houston, Texas 77002
                                                    713-951-0160 Telephone
                                                    mbh@pdhlaw.com

                                                    Counsel for Startup Capital Ventures, L.P.
                                                    and Startup Capital Ventures Management
                                                    Co., LLC




                                                4
60536/0001-40222441v4
